Citation Nr: 0425431	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating greater than 70 percent for PTSD 
from August 1, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision (RD) of the RO, which 
established service connection for PTSD, and assigned a 50 
percent rating, effective September 25, 2000.  In May 2001, 
the veteran specifically disagreed with the 50 percent 
evaluation.  The statement of the case (SOC) was issued on 
June 2001.  The VA Form 9 was received in January 2002.  The 
veteran later accepted a June 2002 hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C., 
conducted via videoconferencing techniques with the 
Huntington RO, in lieu of his earlier requested travel board 
hearing.  He also submitted additional medical evidence at 
this hearing, accompanied by the appropriate wavier.  

The issue of whether the August 18, 2004 VA Form 21-4138, 
requesting to "reactivate" the veteran's previous appeal 
"for a higher evaluation of...PTSD currently evaluated at 70 
percent disabling," constitutes an adequate notice of 
disagreement (NOD) to the new April 2004 RD is referred to 
the RO for the appropriate consideration under 38 C.F.R. 
§ 20.201.  


FINDING OF FACT

On August 9, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Procedurally, the veteran was notified in a VA letter dated 
January 29, 2004 that his appeal was selected to be processed 
by the "Tiger Remand Team," in conjunction with the Appeals 
Management Center (AMC).  He was specifically notified via 
this communication that he should send additional information 
to the Tiger Team in Cleveland, Ohio.  A VA Form 119 shows 
that in February 2004, the veteran called the Tiger Team, and 
notified them that he would be sending additional information 
to them.  The Tiger Team in turn notified the veteran, in 
March 2004, that it was requesting additional information 
from a Veterans Center.  Additional evidence was associated 
with the claims file.  The veteran was afforded a March 2004 
VA compensation and pension examination.  On April 3, 2004, 
the veteran was mailed a copy of an RD which increased his 
PTSD evaluation to 70 percent, effective from August 1, 2002.  

The veteran next returned VA Form 21-4138, indicating, in a 
written statement, that he was satisfied with the decision 
regarding his claim, and wished to withdraw his remaining 
appeal.  He dated that form "8 April 2004."  The VA date 
stamps on the reverse of that form shows that it was received 
by the AMC on April 23, 2005 (sic) and by the "BVA Intake 
Team" on August 9, 2004.  

In another VA Form 21-4138, dated August 18, 2004, the 
veteran stated that after consultation with his National 
Service Office (NSO), he decided to "continue his appeal for 
a higher evaluation for PTSD . . .   ."  

The veteran's representative argues that since the April 2004 
statement was apparently forwarded between different VA 
offices, and did not reach the Board until after the 
representative had made additional argument in furtherance of 
the prosecution of the appeal, the withdrawal should be 
disregarded, as the veteran subsequently changed his mind.  
In addition, the NSO argues that because there is apparently 
no VA regulation mandating a contrary result, that the 
veteran's appeal should, in essence, be "re-activated."  

The Board disagrees.  VA regulation is clear on this matter, 
providing that appeal withdrawals must be in writing.  They 
must include the name of the veteran, . . . , the applicable 
Department of Veterans Affairs file number, and a statement 
that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  
The veteran's April 2004 submission meets these criteria.  

Until the appeal is transferred to the Board, an appeal 
withdrawal is effective when received by the agency of 
original jurisdiction (AOJ).  Thereafter, it is not effective 
until received by the Board.  A withdrawal received by the 
Board after the Board issues a final decision under Rule 
1100(a)  . . . will not be effective.  38 C.F.R. § 20.204 
(b)(3).  The veteran's withdrawal was received at the 
Cleveland RO in April 2004, as the record reflects it was 
received at the AMC later that same month.  Parenthetically, 
the Board notes there is an error in the year of the AMC 
date-stamp, but finds that this error does not impact the 
instant case.  This is because the withdrawal was also 
received at the Board on August 9, 2004.  Therefore, it was 
effective either in April 2004, or on August 9, 2004.  In any 
event, it was clearly received before the Board made a 
decision in this case.  

The effect of the veteran's April 2004 submission of his 
withdrawal is that it is deemed a withdrawal of the Notice of 
Disagreement and, if filed, the Substantive Appeal, as to all 
issues to which the withdrawal applies.  When an appellant 
does so, the withdrawal effectively creates a situation where 
there no longer exists any allegation of error of fact or 
law. Consequently, in such an instance, the Board does not 
have jurisdiction to review the appeal. A dismissal is 
appropriate in such a case. 38 U.S.C.A. § 7105(d).

Finally, a withdrawal does not preclude filing a new Notice 
of Disagreement (NOD) and, after a Statement of the Case is 
issued, a new Substantive Appeal, as to any issue withdrawn, 
provided such filings would be timely under these rules if 
the appeal withdrawn had never been filed.  38 C.F.R. 
§ 20.204(c).  In this case, the August 18, 2004 submission, 
filed more than three years after the SOC was provided, may 
not be considered a timely substantive appeal.  As noted 
above, the issue of whether the August 18, 2004 submission 
may be considered a valid NOD to any other RD, is referred to 
the RO as this is a determination that the RO would need to 
make in the first instance.  See 38 C.F.R. § 20.201.  


ORDER

The appeal is dismissed.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



